     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 1 of 9 Page ID #:675



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     KATHERINE A. RYKKEN (Cal. Bar No. 267196)
 4   Assistant United States Attorney
     Major Frauds Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 6   Public Corruption and Civil Rights Section
          1100 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-3659/0647
          Facsimile: (213) 894-0141
 9        E-mail:    katherine.rykken@usdoj.gov
                     veronica.dragalin@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO

15              Plaintiff,                    STIPULATION AND JOINT REQUEST FOR
                                              A PROTECTIVE ORDER REGARDING
16                   v.                       DISCOVERY CONTAINING COOPERATOR
                                              INFORMATION
17   CARLOS MIGUEL FERNANDEZ, et
        al.,                                  PROPOSED ORDER FILED SEPARATELY
18
                Defendants.
19

20

21        Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys Katherine A. Rykken
24   and Veronica Dragalin, and defendants CARLOS MIGUEL FERNANDEZ, EDWARD
25   YASUSHIRO ARAO, BIANCA ELIZABETH IBARRIA, OSCAR MORALES CAMACHO, SR.,
26   OSCAR MARAVILLA CAMACHO, JR., RAFAEL RUBEN CAMACHO MARAVILLA, and
27   RAUL CERVANTES CORONA (“defendants”), by and through his/her counsel
28   of record, as set forth below (collectively the “parties”), for the
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 2 of 9 Page ID #:676



 1   reasons set forth below, hereby stipulate, agree, and request that

 2   the Court enter a protective order in this case restricting the use

 3   and dissemination of information related to cooperating witnesses who

 4   may testify at the trial in this case, as set forth below.

 5                On October 31, 2018, the grand jury returned a first

 6   superseding indictment against defendants in United States v. Carlos

 7   Miguel Fernandez, et al., CR 18-121(A)-SJO.         Defendants are charged

 8   with violations of 18 U.S.C. § 371 (Conspiracy); 18 U.S.C. § 922(d)

 9   (Disposing of a Firearm to a Prohibited Person); 18 U.S.C.

10   § 922(a)(1)(A) (Engaging in the Business of Dealing in Firearms

11   Without a License); 18 U.S.C. § 924(a)(1)(A) (False Statement in a

12   Federal Firearm Licensee’s Records During Purchase of a Firearm); and

13   18 U.S.C. § 2 (Aiding and Abetting and Causing an Act to be Done).

14   Defendants are released on bond pending trial.

15        2.      The government intends to produce to the “defense team”

16   (defined below) materials related to cooperating witnesses who

17   participated in the investigation of this case and who may testify at

18   trial (collectively referred to as the “Protected Information”).               The

19   Protected Information could be used to identify the cooperating

20   witnesses.    The purpose of this proposed protective order is to

21   prevent the unauthorized dissemination or distribution of this

22   Protected Information, which dissemination the government believes

23   may compromise the ability of such persons to participate effectively

24   in future investigations in an undercover capacity and/or may expose

25   him/her to potential safety risks.

26        3.      The parties recognize that the Protected Information that

27   the government produces to the defense pursuant to the proposed

28   protective order is solely for the use of defendant, his/her

                                             2
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 3 of 9 Page ID #:677



 1   attorneys, or other individuals or entities acting within the

 2   attorney-client relationship to prepare for the trial in this case.

 3        4.      Accordingly, the parties jointly request a protective order

 4   that will permit the government to produce discovery related to the

 5   cooperating witnesses, but preserves the security of the cooperating

 6   witnesses by placing limitations on the use of discovery and on

 7   defendant’s access to the discovery without defense counsel present.

 8        5.      The parties agree that the following conditions, if ordered

 9   by the Court in the proposed protective order (the “Protective

10   Order”), will serve the government’s interest in preserving the

11   effectiveness and safety of cooperating witnesses, while permitting

12   the defense to understand the government’s evidence against

13   defendant:

14                a.   For purposes of the Protective Order, the term

15   “confidential materials” includes any information relating to a

16   cooperating witness’s prior history of cooperation with law

17   enforcement, prior criminal history, or any other information that

18   could be used to identify a cooperating witness, such as a name,

19   address, date of birth, Social Security number, driver’s license

20   number, telephone number, account number, or personal identification

21   number.   The term “Protected Information” refers to any document or

22   information containing confidential materials that the government

23   produces to the defense pursuant to the Protective Order.

24                b.   For purposes of the Protective Order, the term

25   “defense team” refers to (1) defendant’s counsel of record, (2) other

26   attorneys at defense counsel’s law firm who may be consulted

27   regarding case strategy in the above-captioned matter, (3) defense

28   investigators who are assisting defense counsel with this case, (4)

                                             3
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 4 of 9 Page ID #:678



 1   retained experts or potential experts, and (5) paralegals, legal

 2   assistants, and other support staff to defendant’s counsel of record

 3   providing assistance on this case -- all of whom have been advised of

 4   their obligations under the Protective Order and have affirmed to

 5   defendant’s counsel of record that they agree to be bound by the

 6   terms of the Protective Order.       The term “defense team” does not

 7   include defendant, his/her family members, or any other associates of

 8   defendant.

 9                c.   Defendant’s counsel of record agrees to advise all

10   members of the defense team of their obligations under the Protective

11   Order and ensure their agreement to follow the Protective Order,

12   prior to providing members of the defense team with access to any

13   materials subject to the Protective Order.

14                d.   The government is authorized to provide defendant’s

15   counsel of record with Protected Information marked with the

16   following legend: “SUBJECT TO PROTECTIVE ORDER.”          If defendant

17   objects to any such designation, he/she may do so by application to

18   the Court upon duly noticed motion, following meeting and conferring

19   with the government regarding the objection.

20                e.   Defendant may review Protected Information in this

21   case only in the presence of a member of the defense team, and the

22   defense team shall ensure that defendant is never left alone with any

23   discovery subject to the Protective Order.         Defendant may see and

24   review Protected Information in the presence of a member of the

25   defense team, but defendant may not copy, keep, maintain, or

26   otherwise possess any of such Protected Information in this case at

27   any time.    Defendant must return any Protected Information to a

28   member of the defense team at the conclusion of any meeting at which

                                             4
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 5 of 9 Page ID #:679



 1   defendant is permitted to view the Protected Information.            Defendant

 2   may not take any Protected Information out of the room in which

 3   he/she is meeting with the defense team.         Defendant may not write

 4   down or memorialize any confidential materials contained in the

 5   Protected Information.      At the conclusion of any meeting with

 6   defendant, the defense team shall take with him/her all Protected

 7   Information.    At no time, under no circumstance, will any Protected

 8   Information be left in the possession, custody, or control of

 9   defendant, whether he/she is incarcerated or not.

10              f.    The defense team shall not permit anyone other than

11   the defense team to have possession of Protected Information,

12   including defendant himself/herself.

13              g.    The defense team shall access and use Protected

14   Information for the sole purpose of preparing for trial or any

15   related proceedings in this case.       The defense team may review

16   Protected Information with a witness or potential witness in this

17   case, including defendant, subject to the requirement above that a

18   member of the defense team must be present if Protected Information

19   is being shown to defendant.       Before being shown any portion of

20   Protected Information, any witness or potential witness must be

21   informed of, and agree in writing to be bound by, the requirements of

22   the Protective Order.     No witness or potential witness may retain

23   Protected Information, or any copy thereof, after his or her review

24   of those materials with the defense team is complete.

25              h.    The defense team shall maintain Protected Information

26   safely and securely, and shall exercise reasonable care in ensuring

27   the confidentiality of those materials by (1) not permitting anyone

28   other than defense team members and defendant as restricted above to

                                             5
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 6 of 9 Page ID #:680



 1   see Protected Information, (2) not divulging to anyone the contents

 2   of Protected Information, and (3) not permitting Protected

 3   Information to be outside the defense team’s offices, homes,

 4   vehicles, or personal presence.

 5              i.     To the extent that notes are made that memorialize, in

 6   whole or in part, the confidential materials in any Protected

 7   Information, or to the extent that copies are made for authorized use

 8   by members of the defense team, such notes, copies, or reproductions

 9   become Protected Information subject to the Protective Order and must

10   be handled in accordance with the terms of the Protective Order.

11              j.     The defense team shall use Protected Information and

12   materials otherwise identified as containing confidential materials

13   only for the litigation of this matter and for no other purpose.

14   Litigation of this matter includes any appeal filed by defendant and

15   any motion filed by defendant pursuant to 28 U.S.C. § 2255.            In the

16   event that a party needs to file Protected Information or materials

17   otherwise identified as containing confidential materials with the

18   Court or divulge the contents of such materials in court filings, the

19   filing should be made under seal.       If the Court rejects the request

20   to file such information under seal, the party seeking to file such

21   information shall provide advance written notice to the other party

22   to afford such party an opportunity to object or otherwise respond to

23   such intention.    If the other party does not object to the proposed

24   filing, the party seeking to file such information shall redact the

25   confidential materials and make all reasonable attempts to limit the

26   divulging of confidential materials.

27              k.     The parties also agree that any confidential materials

28   produced in the government’s discovery prior to the date of the

                                             6
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 7 of 9 Page ID #:681



 1   Protective Order shall be deemed covered by the terms of the

 2   Protective Order.

 3              l.    Upon the final disposition of this case, any Protected

 4   Information and materials otherwise identified as containing

 5   confidential materials shall not be used, in any way, in any other

 6   matter, absent a court order.       All materials designated subject to

 7   the Protective Order maintained in the defense team’s files shall

 8   remain subject to the Protective Order unless and until such order is

 9   modified by court order.      Within thirty days of the conclusion of

10   appellate and post-conviction proceedings, the defense team shall

11   return Protected Information and materials otherwise identified as

12   containing confidential materials to the government or certify that

13   such materials have been destroyed or are being kept pursuant to the

14   Business and Professions Code and the Rule of Professional Conduct.

15              m.    In the event that there is a substitution of counsel

16   prior to when such documents must be returned, new defense counsel

17   must join this Protective Order before any Protected Information or

18   materials otherwise identified as containing confidential materials

19   may be transferred from the undersigned defense counsel to the new

20   defense counsel, who then will become the defense team’s custodian of

21   materials designated subject to the Protective Order and who shall

22   then become responsible, upon the conclusion of appellate and post-

23   conviction proceedings, for returning to the government or certifying

24   the destruction of all Protected Information and materials otherwise

25   identified as containing confidential materials.

26        6.    Defense counsel has conferred with defendant regarding this

27   stipulation and the proposed order thereon, and defendant agrees to

28   the terms of the proposed order.

                                             7
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 8 of 9 Page ID #:682



 1        7.    Accordingly, the parties have agreed to request that the

 2   Court enter a protective order in the form submitted herewith.

 3        IT IS SO STIPULATED.

 4   Dated: December 7, 2018              NICOLA T. HANNA
                                          United States Attorney
 5
                                          LAWRENCE S. MIDDLETON
 6                                        Assistant United States Attorney
                                          Chief, Criminal Division
 7

 8                                         /s/ Veronica Dragalin
                                          KATHERINE A. RYKKEN
 9                                        VERONICA DRAGALIN
                                          Assistant United States Attorneys
10
                                          Attorneys for Plaintiff
11                                        UNITED STATES OF AMERICA

12

13   Dated: December 13, 2018              /s/ via phone authorization
                                          AMBROSIO E. RODRIGUEZ
14                                        Attorney for Defendant
                                          CARLOS MIGUEL FERNANDEZ
15

16   Dated: December 10, 2018              /s/ via e-mail authorization
                                          EDWARD M. ROBINSON
17                                        LISA HOULÉ
                                          Attorneys for Defendant
18                                        EDWARD YASUSHIRO ARAO

19
     Dated: December 7, 2018               /s/ via e-mail authorization
20                                        RICHARD P. LASTING
                                          Attorney for Defendant
21                                        BIANCA ELIZABETH IBARRIA

22
     Dated: December 10, 2018              /s/ via e-mail authorization
23                                        JOHN TARGOWSKI
                                          Attorney for Defendant
24                                        OSCAR MORALES CAMACHO, SR.

25
     Dated: December 13, 2018              /s/ via e-mail authorization
26                                        ANDRE TOWNSEND
                                          Attorney for Defendant
27                                        OSCAR MARAVILLA CAMACHO, JR.

28

                                             8
     Case 2:18-cr-00121-PSG Document 137 Filed 12/14/18 Page 9 of 9 Page ID #:683



 1

 2   Dated: December 11, 2018              /s/ via e-mail authorization
                                          PATRICK MCLAUGHLIN
 3                                        Attorney for Defendant
                                          RAFAEL RUBEN CAMACHO MARAVILLA
 4

 5
     Dated: December 7, 2018               /s/ via e-mail authorization
 6                                        JOHN MCNICHOLAS
                                          Attorney for Defendant
 7                                        RAUL CERVANTES CORONA
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             9
